Citation Nr: 1714033	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  06-34 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss for the period from May 13, 2005 to August 31, 2009, and entitlement to a rating in excess of 30 percent thereafter.

2.  Entitlement to an effective date prior to August 12, 2009 for the grant of a total disability rating due to individual unemployability (TDIU).

3.  Entitlement to an effective date prior to September 1, 2009 for the grant of special monthly compensation (SMC) at the housebound rate. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to July 1968 including service in the Republic of Vietnam.  He received a Purple Heart Medal and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was afforded an in-person hearing before a Decision Review Officer (DRO) in May 2006.  He was afforded a travel board hearing before the undersigned Veterans Law Judge (VLJ) in March 2008.  Both of the hearing transcripts are associated with the record.

The issues of entitlement to a rating in excess of 10 percent for bilateral hearing loss for the period from May 13, 2005 to August 31, 2009, and entitlement to a rating in excess of 30 percent thereafter,  entitlement to an effective date prior to August 12, 2009 for the grant of a total disability rating due to individual unemployability (TDIU), and entitlement to an effective date prior to September 1, 2009 for the grant of special monthly compensation at the housebound rate were remanded by the Board for additional development in December 2011.  There has been substantial compliance with the remand directives. 

FINDINGS OF FACT

1.  During the period from May 13, 2005 to August 31, 2009, the Veteran's bilateral hearing acuity was manifested by no greater than Level V and Level IV hearing loss under VA regulations.

2.  During the period from September 1, 2009 to September 20, 2015, the Veteran's bilateral hearing acuity was manifested by no greater than Level VI and Level VI hearing loss under VA regulations.

3.  During the period from September 21, 2015 to the present, the Veteran's bilateral hearing acuity was manifested by no greater than Level VII and Level VII hearing loss under VA regulations.

4.  By letters dated January 2015 and March 2015 the Veteran was asked to provide information necessary to adjudicate his claim of entitlement to an earlier effective date for TDIU, to include submitting a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability; more than a year has passed since he was sent these letters, and he has not submitted the requested evidence and information.

5.  Prior to September 1, 2009, the Veteran did not have an additional service-connected disability independently ratable at 60 percent, separate and distinct from a 100 percent service-connected disability; nor was he permanently housebound by reason of service-connected disability or disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral hearing loss prior to September 1, 2009 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85 (2016).

2.  The criteria for a rating in excess of 30 percent for bilateral hearing loss from September 1, 2009 to September 20, 2015 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85 (2016).

3.  The criteria for a rating of 40 percent for bilateral hearing loss from September 21, 2015 are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85 (2016).

4.  By failing to submit requesting information and/or forms for critical evidence needed to properly adjudicate his claim for an earlier effective date for the grant of TDIU, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2014); 38 C.F.R. § 3.158 (a) (2016).

5.  The criteria for an effective date earlier than September 1, 2009 for the grant of SMC at the housebound rate are not met.  38 U.S.C.A. §§ 1114 (s) 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.350, 3.400, 3.401(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Rating Disabilities

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Rating Criteria - Hearing Loss

In cases for which the evaluation of hearing loss is at issue, ratings range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2016).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is
55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2016).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  When only one ear is service connected, the nonservice-connected ear is given Level I hearing loss.  38 C.F.R. § 4.86(b) (2016). 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86.  38 C.F.R. § 4.85(c) (2016).
Facts and Discussion - Hearing Loss

The Veteran's bilateral hearing loss is currently rated at 10 percent from May 13, 2005 to August 31, 2009 and it is rated at 30 percent thereafter. 

The Veteran received four VA audiology examinations during the appeal period.  The first examination occurred in June 2005.  The examiner reviewed the claims file, interviewed the Veteran, and performed an examination.  His hearing acuity was documented as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
5
45
95
100
61
72
LEFT
5
60
80
100
61
80

Using Table VI in 38 C.F.R. § 4.85, the Veteran's right ear corresponded with Level V hearing loss, the left ear corresponded with Level IV hearing loss.  These levels correspond with a 10 percent evaluation.  The Veteran reported that he could hear speech but had difficulty understanding due to his hearing loss disability. 

In May 2005, the AOJ received a statement from the Veteran's spouse regarding his hearing loss disability.  She noted that the Veteran's hearing loss had worsened, that she needed to speak really loud for the Veteran to hear unless he was looking directly at her, and that he seldom heard his phone ring.  As a result, he kept his phone on vibrate.  She also noted that the Veteran's hearing loss disability impacting his relationships, at work and otherwise, because they sometimes thought he was ignoring them. 

In his May 2006 DRO hearing, the Veteran reported that his hearing loss disability was manifested by trouble hearing.  He specifically mentioned that he could not enjoy going to the movies because he couldn't hear and that he often could not hear the phone ring unless it was near to him. 

The Veteran was afforded another VA audiology examination in July 2006.  The examiner reviewed the claims file, interviewed the Veteran, and performed an examination.  His hear acuity was documented as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
10
45
90
100
61
78
LEFT
10
55
80
90
59
76

Using Table VI in 38 C.F.R. § 4.85, the Veteran's right ear corresponded with Level IV hearing loss, the left ear corresponded with Level IV hearing loss.  These levels correspond with a 10 percent evaluation.  The examination report does not reflect that the Veteran was asked about the functional impact of his hearing loss.  

The Veteran and his spouse provided personal sworn testimony in his March 2008 Board hearing.  Both witnesses noted that the Veteran had trouble hearing and needed folks to speak loudly and look directly at him.  Both witnesses reiterated that this sometimes caused the Veteran significant frustration, which was attributed at least in part to his service-connected posttraumatic stress disorder (PTSD). 

In March 2008, the AOJ received a statement from the Veteran's son K., he reported that the Veteran had trouble hearing and that he often had to repeat things over and over.  In May 2008, the AOJ received another statement from the Veteran's spouse regarding his hearing loss.  She noted that he had a hard time understanding conversation unless you were talking very loud and looking directly at him.  She reported that the Veteran could hear sounds but could not distinguish words.  This reportedly caused the Veteran stress and anger because many people would just say "forget it" when he asked them to repeat themselves a second time. 

The Veteran was afforded a third VA audiology examination in September 2009.  The examiner reviewed the claims file, interviewed the Veteran, and performed an examination.  His hearing acuity was documented as follows: 



HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
5
50
100
105
65
66
LEFT
10
60
90
95
64
60

Using Table VI in 38 C.F.R. § 4.85, the Veteran's right ear corresponded with Level VI hearing loss, the left ear corresponded with Level VI hearing loss.  These levels correspond with a 30 percent evaluation.  The examination report does not reflect that the Veteran was asked about the functional impact of his hearing loss.  

The Veteran received a fourth VA audiology examination in September 2015.  The examiner reviewed the claims file, interviewed the Veteran, and performed an examination.  His hearing acuity was documented as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
70
105+
105
77
64
LEFT
50
85
105
105
86
68

Using Table VI in 38 C.F.R. § 4.85, the Veteran's right ear corresponded with Level VII hearing loss, the left ear corresponded with Level VII hearing loss.  The Veteran's right ear also qualified as showing an exceptional pattern of hearing loss under VA regulations.  See 38 C.F.R. § 4.86(b).  However, evaluation under this alternate scenario results in the same numeral determination.  The Level VII on each ear corresponds with a 40 percent evaluation.  The Veteran reported difficulty hearing when background noise is present.

Given the evidence discussed above, the Board finds that the Veteran's hearing loss disability has been manifested trouble hearing throughout the appeal period.  This is contemplated by the rating criteria.  Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017).  The audiograms of record reflect that the Veteran met the criteria for a 10 percent evaluation during the period from May 13, 2005 to August 31, 2009; he met the criteria for a 30 percent evaluation during the period from September 1, 2009 to September 20, 2015; and he met the criteria for a 40 percent evaluation thereafter.  

TDIU

In a December 2011 decision, the Board granted the Veteran entitlement to a TDIU, effective August 2009, which was reasonably raised by the record.  On remand, the AOJ was directed to conduct appropriate development to determine whether the Veteran's employment prior to August 2009 was substantially gainful and also whether he was unemployed for any period prior to August 2009.  In a letter dated January 2015, the AOJ requested that the Veteran complete and return VA Form 21-4140, Employment Questionnaire.  The record reflects the Veteran did not respond.  In March 2015, the AOJ requested that the Veteran provide his complete employment history from January 2004 to the present and also requested that the Veteran complete, sign and return VA Form 21-4140, Employment Questionnaire.  

To date, neither the Veteran nor his representative has replied to the AOJ's January and March 2015 letters with a completed VA Form 21-8940, VA Form 21-4142, VA Form 21-4142a, and/or a statement with comparable information. 

The Board observes that the Veteran did complete and return a VA Form 21-4140-1 in January 2016 which reflects he had not worked in the previous 12 months.  The issue in the present case depends on the Veteran's employment history prior to August 12, 2009.  This information has been twice requested and has not been received. 

The critical facts at this stage are clear.  The Veteran has not provided the information or VA forms necessary for VA to adjudicate his claim of entitlement to an earlier effective date for the grant of a TDIU rating, and particularly since the 2015 letters.  Although the Board can piece together some of his employment information from various records found in the claims file, the Veteran has never provided VA with specific information regarding his employment, education, training, the date he stopped working, the reason he stopped working, etc.  

The Board is presented with a less-than-complete evidentiary picture, made so by the Veteran's failure to cooperate.  In such circumstances, proper adjudication on the merits is not possible.  The governing regulation in this situation, 38 C.F.R. § 3.158 (a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158 ); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned).  Notably, the Court has held that even if an appellate is ignorant of the abandonment provisions of 38 C.F.R. § 3.158 (a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012).

Hence, the Board has no recourse but to conclude that because of his failure to cooperate the Veteran has abandoned his claim for a TDIU. As such, the Board finds that the appeal must be denied.  Id.

Special Monthly Compensation

In August 2012, the AOJ sent the Veteran VCAA notice which included notification of what the evidence must show for SMC benefits at the housebound and/or aid and attendance (A&A) rates.  To date, the Veteran has not provided evidence that he requires the aid of another person, that he is bedridden, or that he is permanently and substantially confined to his immediate premises.  The Veteran did not meet the schedular criteria for SMC at the housebound rate based on his ratings prior to September 1, 2009.   As such, the Board finds that the appeal must be denied.





ORDER

During the period prior to September 1, 2009, a rating in excess of 10 percent for bilateral hearing loss is denied.

During the period from September 1, 2009 to September 20, 2015, a rating in excess of 30 percent for bilateral hearing loss is denied.

As of September 21, 2015, a rating of 40 percent for bilateral hearing loss is granted. 

The appeal seeking entitlement to an effective date for entitlement to TDIU prior to August 12, 2009 is denied.

The appeal seeking entitlement to an effective date for entitlement to SMC at the housebound rate prior to September 1, 2009 is denied.





____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


